DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because it appears the second recitation of “0°<α<90°” which is on line 31 should be “0°<β<90°”. Examiner will use this interpretation during prosecution.
Claim 13 is objected to because of the following informalities:  claim 13 includes an erroneous capitalized word “In” at line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the phrase "aiming at" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Specifically, it is unclear whether the limitations 
Claim 12 recites the limitations: 
"the data" in line 3. “the slicing processing results” in line 9. “the plane scanning” in line 11. “the outer contour” in line 12. “the internal area” in line 13. “the upper skin area” in line 14. “the contour line” in line 14. 
Claim 13 recites the limitation:
“the attachment denture” in line 2
Claim 20 recites various scanning speeds, diameters, and laser powers, and makes no distinction between them so that is it unclear for example whether “the diameter of the laser spot” refers to a spot used for an upper skin, a lower skin, or some other part of the dental attachment.There is insufficient antecedent basis for these limitations in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN106361455A; machine translation provided) in view of Rubbert et al. (US 2013/0209961) and Jamalabad et al. (US 6,682,684).
As to claim 12, Chen teaches a digital integrated molding method ([0002]: “The invention relates to a 3D printing method, in particular to a 3D printing molding method of a dental metal restoration”) but does not teach the method is for dental attachments. Rather, Chen teaches 3D printing a dental restoration, but not an attachment. However, in the field of dental restorations, it was known at the time the invention was effectively filed to 3D print a dental attachment. See Rubbert which teaches dental restorations, including attachments (Figs 88-90 show attachments 653) are manufactured by rapid prototyping [0285+]. Thus it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have used the 3D printing method of Chen to make the dental attachment of Rubbert. It has been held prima facie obvious to apply a known technique to a known device ready for improvement to yield predictable results. See MPEP 2143 (D). In this case, Rubbert is a known device ready for improvement by the techniques of Chen.
Chen teaches: the steps of: 3D design (described for example at Chen [0011 and 0012]): aiming at obtaining the data of a related part and an attachment ([0011]: “The three-dimensional data of the patient’s oral cavity can be obtained through technologies such as blue light scanning.”), adjusting the relative position thereof, and designing the related part and the attachment directly as a whole ([0012]: “the metal restoration can be designed according to the shape of the abutment, the shape of ; data processing: aiming at slicing the integrated related part and attachment required for additive manufacturing (Chen [0013]); and additive manufacturing: printing the integrated related part and the attachment through additive manufacturing according to the slicing processing results (Chen [0019]); the additive manufacturing adopts the selective laser melting technology (Chen teaches SLM at [0019]). Chen in view of Rubbert does not teach the remainder of the claim. However, in the field of additive manufacturing, various methods of 3D printing were known at the time the invention was effectively filed. See Jamalabad which teaches several ways of toolpath generation 308 (See Fig 16). 
Jamalabad teaches: the plane scanning includes the following area scanning: contour scanning: scanning along the outer contour of the plane (Fig 10B shows a scan 188); internal stripe scanning: scanning the stripe in the internal area of the plane (main material layer 180). It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have used the scanning method of Jamalabad in the 3D printing process of Chen in view of Rubbert. Such a person would have been motivated to do so, with a reasonable expectation of success, for the purpose of using less material and requiring less time to form the secondary support layer, as taught by Jamalabad Col 9 lines 3-17. 
Chen in view of Rubbert and Jamalabad further teaches: upper skin scanning: scanning the upper skin area inside the contour line, wherein the upper skin area is located on the side of the plane close to the upper surface of the preform, and the upper skin area is located between the outer contour line and the inner area , and width D1 of the upper skin area satisfies the following relational expression: D1=ahtanα (Examiner notes this formula is the simple trigonometric formula for the length of a side of a right triangle where the known values are an angle and the length of the opposite and adjacent sides. This represents TOA in the mathematically shorthand SOH CAH TOA. In other words, every right triangle will satisfy this equation.) where, h is the thickness of the scanning layer (layer thickness H shown in Jamalabad Fig 3), a is in the range of 1≤a≤4 (three layers are illustrated in Jamalabad), α is an angle between the upper surface corresponding to the position of the plane and the vertical plane or the angle between its tangent plane and the vertical plane, and α is in the range of 0°<α<90° (the angle α is shown by the diminishing lengths of the layers in Fig 5 as illustrated below);
    PNG
    media_image1.png
    252
    932
    media_image1.png
    Greyscale
lower skin scanning (the same analysis as the upper skin scanning is applied here): scanning the lower skin area inside the contour line, wherein the lower skin area is located on the side of the plane close to the lower surface of the perform, and the lower skin area is located between the outer contour line and the inner area, and width D2 of the lower skin area satisfies the following relational expression: D2=bhtanβ where, h is the thickness of the scanning layer, b is in the range of 1≤a≤3, β is an angle between the lower surface corresponding to the position of the plane and the vertical plane or the angle between its tangent plane and the vertical plane, and β is in the range of 0°<β<90° (the same analysis as the upper skin scanning is applied here).
As to claim 13, Chen in view of Rubbert and Jamalabad teaches the digital integrated molding method for dental attachments according to claim 12, wherein in the 3D design, the attachment denture is designed according to the position of attachment, shape and size of the related part; and a relative position of the related part and the attachment is determined through simulated occlusion (Chen in view of Rubbert obviates the design of the attachment of Rubbert according to the position, shape, and size through simulated occlusion, as per Chen [0012]). 
As to claim 14, Chen in view of Rubbert and Jamalabad teaches the digital integrated molding method for dental attachments according to claim 12, further comprising the steps of: building a database before 3D design and saving the common attachment data there into (Examiner asserts Chen implies the digital saving of the information of at least the STL file, the file system necessary to perform such a saving operation may reasonably be interpreted as a database, even if the database has a single attachment for any given patient.). 
As to claim 15, Chen in view of Rubbert and Jamalabad teaches the digital integrated molding method for dental attachments according to claim 14, wherein an attachment shape is obtained through blue-ray scanning and tip scanning of an attachment preform, optimized and modified by reverse design software and saved in the database (whereas the scanning of the attachment of Rubbert by the method of Chen has already been obviated above, Examiner notes that Chen teaches the scanning is by blue light [0037], and that the dimensional data is used to “improve the consistency of the restoration process.” ). 
As to claim 16, Chen in view of Rubbert and Jamalabad teaches the digital integrated molding method for dental attachments according to claim 14, wherein the attachment available in the database includes a ball-socket attachment, a Tai Chi Button attachment and a bar clip attachment (the attachment of Rubbert is shown in Figs 88-90 as either a ball and socket or a bar clip attachment). 
As to claim 17, Chen in view of Rubbert and Jamalabad teaches the digital integrated molding method for dental attachments according to claim 12, wherein during data processing, the designed integrated attachment and related part are placed on a substrate (See Chen [0015-0016]), and a support is arranged between the printed attachment and the substrate; during additive manufacturing, the support as well as the integrated attachment and related part is printed on the substrate; and the support is removed after additive manufacturing (Chen [0016] teaches the support “should also be easily removed after the molding is completed”). 
As to claim 18, Chen in view of Rubbert and Jamalabad teaches the digital integrated molding method for dental attachments according to claim 17, wherein an angle support is provided for the attachment part when adding the support (Chen [0022]: “When adding supports for data processing, suitable supports can be used according to different restoration structures, for example, for single crowns or post . 
As to claim 19, Chen in view of Rubbert and Jamalabad teaches the digital integrated molding method for dental attachments according to claim 17, wherein the attachment is a ball-socket attachment, and a conical support is separately arranged at the bottom of the ball-socket structure and a breaking point is set thereon (Chen [0016] teaches, “For the support added, the support should be designed according to the size and type of the part. While ensuring that the part can be firmly supported, it should also be easily removed after the molding is completed.” Which obviates the placement of the support on a ball-socket structure, and moreover obviates the breaking point because breaking points are often used in additive manufacturing of supports to easily remove the support.). 
As to claim 20, Chen in view of Rubbert and Jamalabad teaches the digital integrated molding method for dental attachments according to claim 12, wherein the laser power of contour scanning is 150 W-200 W (Chen [0024] teaches 200-1000W, which overlaps the claimed range. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have used 200 W in view of the knowledge of an artisan skilled in the field of 3D printing to choose the optimal settings for the precision and mechanical properties of dental restorations, as taught by Chen [0024].), and the diameter of laser spot is 0.07-0.11 mm (Chen teaches the diameter of the beam is 40-100 µm, which overlaps the claimed range the scanning laser power is 200 W-250 W (Chen [0024] teaches 200-1000W, which overlaps the claimed range. It would have been obvious to a person having ordinary , and the diameter of the laser spot is 0.07-0.11 mm (Chen teaches the diameter of the beam is 40-100 µm, which overlaps the claimed range); the scanning laser power is 150 W-200 W (Chen [0024] teaches 200-1000W, which overlaps the claimed range. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have used 200 W in view of the knowledge of an artisan skilled in the field of 3D printing to choose the optimal settings for the precision and mechanical properties of dental restorations, as taught by Chen [0024].), and the diameter of the laser spot is 0.07-0.11 mm (Chen teaches the diameter of the beam is 40-100 µm, which overlaps the claimed range); the scanning laser power of the inner stripe is 200 W-250 W (Chen [0024] teaches 200-1000W, which overlaps the claimed range. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have used 200 W in view of the knowledge of an artisan skilled in the field of 3D printing to choose the optimal settings for the precision and mechanical properties of dental restorations, as taught by Chen [0024].), and the diameter of the laser spot is 0.07-0.11 mm (Chen teaches the diameter of the beam is 40-100 µm, which overlaps the claimed range).
Chen in view of Rubbert and Jamalabad does not teach:
the scanning speed is 800 mm/s-1300 mm/s,
the scanning speed is 1000-1500 mm/s,
the scanning speed is 1500-2000 mm/s,
the scanning speed is 1000 mm/s-1500 mm/s.
However, the specific speeds over different scanned portions are each result effective variables, which affect the precision and mechanical properties of the different scanned portions dental restorations as taught by Chen [0024]. See MPEP 2144.05. All of the other variables known to affect mechanical properties are already obviated by Chen. Thus, routine experimentation of the specific variable, scanning speed, would have been achievable by an artisan wishing to optimize the mechanical properties of each of the scanned sections. Examiner finds that the variance of scanning speed is easily achieved, as the machines which perform selective laser melting are easily capable of performing at speeds above and below those claimed.
Last, Chen in view of Rubbert and Jamalabad does not teach:
the width of the upper skin area is 0.05-0.20 mm,
the width of the lower skin area is 0.03-0.15 mm,
However, the thickness of any given skin is a considered to be an obvious design choice which does not patentably distinguish the invention above the prior art of Chen, Rubbert, and Jamalabad. Applicant has not disclosed that the skins having a specific thickness achieves any specific goal or is for any specific purpose. Rather, an artisan having ordinary skill in the art at the time the invention was effectively filed would have recognized that dental restorations upper and lower skins such as those taught by Chen and Rubbert would have any reasonable thickness, including the thickness as claimed. 
As to claim 21, Chen in view of Rubbert and Jamalabad teaches the digital integrated molding method for dental attachments according to claim 12, wherein the related part is an inner-crown or a bridge (Chen teaches a bridge at [0022 and .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        16 June 2021